Determination of the Appellate Term unanimously affirming a judgment of the City Court, Bronx County, dismissing the third-party complaint herein at the close of the entire ease is unanimously reversed, on the facts and on the law, so as to grant third-party plaintiff judgment over against third-party defendant in the sum of $1,250, with costs (see Condon v. Arata, 302 N. Y. 579). Because of the manner in which the stone copings bordered the portion of the sidewalk area where the accident occurred, there is little likelihood that a member of the public would traverse that part of the sidewalk if he were not entering or leaving defendant’s building. Concur — Botein, P. J., Breitel, Rabin, Valen te and Stevens, JJ.